DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made of applicant’s claim for priority based on provisional Application No. 62/955,007 filed on 30 December 2019.


Information Disclosure Statement
	Applicant is reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “determining…a quantity of IQRs said given data point is away from a median value”. Given that there are only 3 interquartile ranges at q0.25, q0.50 (which is also referred to as the “median”), and q0.75, it is uncertain what “a quantity of IQRs” refers to. Additionally, given the context of the claim, there was only one interquartile range referred to in claim 12 upon which claim 13 depends upon (yet claim 13 utilizes the language “IQRs”, i.e., plural). Therefore, it is also unclear what the relationship between “a quantity of IQRs” and “a median value”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception (i.e., an abstract idea) without significantly more.
	The claims recite a mental task or process and mathematical concepts as follows:
	Independent claims 1, 19, and 20 recite assessing co-variance for a plurality of dimensions (a mathematical concept), transforming at least a portion of the input data set into a dimensionality-reduced data set upon assessing (a mental task or process), and calculating an anomaly score informative of whether said given data point is an anomaly (a mental task or process).
	Dependent claims 2-13 recite various determinations/calculations that are also directed to a mental task or process and/or mathematical concepts.
	Because the claims cover performance of the limitation in the mind but for the recitation of generic computer components, the claims fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components and the use of a data analytics “engine”, which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	The independent claims recite receiving an input data set. However, this is nothing more than an insignificant pre-solution activity of receiving data.
	Dependent claim 2 recites calculating an aggregate anomaly score by combining a plurality of anomaly scores. This does nothing more than recite the abstract idea at a high level of generality, and not a particular means by which any of the anomaly scores are aggregated. Thus, this is nothing more than an insignificant post-solution activity, which is a tangential or nominal addition to the claim.
	Dependent claim 3 recites assessing co-variance by selecting from amongst a plurality of co-variance tests. Dependent claims 4-6 recite various attributes of those variables. Dependent claim 7 recites types of co-variance tests. Dependent claim 8 recites the use of principle component analysis. Dependent claim 9 recites counting continuous variables exceeding a pre-defined threshold. Dependent claim 10 recites identifying a categorical variable in said input data set, and dependent claim 11 recites calculating an inverse frequency of a class. Dependent claims 12 and 13 attempt to narrow calculating the anomaly score by calculating an interquartile range (IQR) and a quantity of IQRs that a given data point is away from a median value. All of these amount to nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the claimed result. Such features simply provide further narrowing of what are still mathematical operations or mental tasks/processes. They add nothing outside the abstract realm. See Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible).
	Dependent claims 14-15 recite generating and displaying an indicator of whether a given data point is an anomaly. These are nothing more than an insignificant post-solution activity, which is a nominal or tangential addition to the claim unrelated to how the covariance is assessed, how the input data set is reduced, or how the anomaly score is calculated.
	Dependent claim 16 recites dividing the input data set into a plurality of subsets; similarly, dependent claim 17 recites that at least a portion of the input data set is one of a plurality of subsets. Dependent claim 18 recites transforming at least a portion of the input set that includes separately transforming each of the plurality of subsets. Each of these limitations are nothing more than insignificant attempts to narrow the claims to a particular field, i.e., subsets of information, and are unrelated to how the covariance is assessed, how the input data set is reduced, or how the anomaly score is calculated.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements reciting the use of various computing hardware components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Furthermore, receiving information (in the independent claims) and displaying information (dependent claim 15) are nothing more than insignificant extra-solution activities that are well-understood, routine, and conventional activities. See MPEP § 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” as being directed to well-understood, routine, and conventional activities). Similarly, claim 2 pertains to calculating an aggregate anomaly score based on a plurality of anomaly scores, which is nothing more than the well-understood, routine, and conventional activity of “Performing repetitive calculations” (Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)).
	
	Even as an ordered combination, the claims do not contain any hint as to how the covariance is assessed, or any particular manner in which the anomaly scores are calculated. The claims only recite various insignificant field-of-use limitations, describing the context rather than a particular manner of achieving a result, and/or attempt to narrow the claims to a particular technological field—namely, implementation via computers.
A desired goal, i.e., result or effect, absent structural or procedural means for achieving that goal, is an abstract idea. In this case, none of the additional elements, taken separately or in combination, describe how—by what particular process or structure—how the goals are accomplished, i.e., how the generation of the data analytics engines are performed, or how the new versions are determined to be exist and subsequently used to replace the older version of the data analytics engine. Even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements are nothing more than insignificant field-of-use limitations, attempts to limit the claims to a particular technological field, or directed to insignificant extra-solution activities that are well-understood, routine, and conventional.
At this level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claims to a particular solution to an identified problem. The purely functional nature of the claims confirm that they are directed to an abstract idea, not to a concrete embodiment of that idea.
Therefore, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, 10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garion et al. (“Garion”) (US 2021/0026747 A1).
	Regarding claim 1: Garion teaches A computer-implemented method for data anomaly detection, said method comprising:
	receiving a signal reflective of an input data set having a plurality of dimensions (Garion, [0026], where time-series measurements of a plurality of metrics of a distributed system within a timeframe may be obtained, the metrics corresponding to various dimensions including latency, temperature, CPU utilization, throughput, etc. (see also Garion, [0012]). See also Garion, [0040-0041], in which the dimension of the problem is reduced, implying the initial input data set has a plurality of dimensions which is subsequently reduced);
	assessing co-variance across said plurality of dimensions; upon said assessing, transforming at least a portion of said input data set into a dimensionality-reduced data set (Garion, [0022], where multivariate anomaly detection methods may comprise a preliminary step of reducing the dimension of the problem by performing Principle Component Analysis (PCA), thus removing unnecessary correlations. Note that PCA involves simultaneously finding variance-covariance structures in data in order to reduce the dimensionality of the data set1); and
	for each given data point in said dimensionality-reduced data set, calculating an anomaly score informative of whether said given data point is an anomaly (Garion, [0036-0037], where a plurality of anomaly scores of the plurality of reference time-series measurements of the plurality of metrics of the distributed system may be computed. See Garion, [0040], where a set of M percentiles may be computed for each metric over the plurality of time-series measurements where each percentile may be provided as a feature for anomaly detection, including, e.g., Garion, [0045], where features with a z-score above the anomaly threshold may be determined to represent an anomaly).
	Although Garion does not appear to explicitly state the step of utilizing PCA to reduce the dimensions (instead, Garion references how multivariate anomaly detection methods, such as those disclosed by Garion, may be used to reduce dimensionality), one of ordinary skill in the art would have been suggested by Garion’s disclosure to modify Garion to include PCA with the motivation of reducing the dimensionality of the problem2 (Garion, [0022]), thereby leading to faster processing (i.e., since the system would now be processing on less data).

	Regarding claim 3: Garion as modified teaches The computer-implemented method of claim 1, wherein said assessing co-variance includes selecting from amongst a plurality of co-variance tests (Garion, [0022], where multivariate anomaly detection methods may comprise a preliminary step of reducing the dimension of the problem by performing Principle Component Analysis (PCA), thus removing unnecessary correlations. Note that PCA involves simultaneously finding variance-covariance structures in data in order to reduce the dimensionality of the data set3).
	Although Garion does not appear to explicitly state selecting from a plurality of co-variance tests, one of ordinary skill in the art would have been suggested to have modified Garion to select from amongst a plurality of co-variance tests with the motivation of optimizing the covariance assessment based on the type of data in the data set, since defining the covariance function can define the behavior of the process (Raissi, [0066]).

	Regarding claim 8: Garion as modified teaches The computer-implemented method of claim 1, wherein at least one of said assessing co-variance and said transforming said input data set includes applying steps of principle component analysis (Garion, [0022], where multivariate anomaly detection methods may comprise a preliminary step of reducing the dimension of the problem by performing Principle Component Analysis (PCA), thus removing unnecessary correlations). 

	Regarding claim 10: Garion as modified teaches The computer-implemented method of claim 1, further comprising identifying a categorical variable in said input data set (Garion, [0026], where time-series measurements of a plurality of metrics of a distributed system within a timeframe may be obtained. Such metrics may include latency, temperature, CPU utilization, throughput, etc. (see also Garion, [0012])). 

	Regarding claim 16: Garion as modified teaches The computer-implemented method of claim 1, further comprising dividing said input data set into a plurality of subsets (Garion, [0027], where a set of percentiles of the plurality of time-series measurements corresponding to the metric may be computed for each metric (each percentile representing a “subset” as claimed). 

	Regarding claim 17: Garion as modified teaches The computer-implemented method of claim 16, wherein said at least a portion of said input data set is one of said plurality of subsets (Garion, [0027], where a set of percentiles of the plurality of time-series measurements corresponding to the metric may be computed for each metric (each percentile representing a “subset” as claimed). 

	Regarding claim 18: Garion as modified teaches The computer-implemented method of claim 16, wherein said transforming said at least a portion of said input data set includes separately transforming each of said plurality of subsets (Garion, [0022], where multivariate anomaly detection methods may usually include a preliminary step of reducing the dimension of the problem by performing PCA to remove unnecessary correlations).
	Although Garion does not appear to explicitly state that PCA is performed after dividing the plurality of time-series measurements into percentiles (i.e., thereby resulting in separately transforming each of the percentile datasets), one of ordinary skill in the art would have found it obvious to modify Garion with the motivation of removing unnecessary correlations from all of the data in all percentiles, thereby reducing dimensionality and resulting in faster processing.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
	Note that Garion teaches A computer-implemented system for data anomaly detection, the system comprising: at least one processor; memory in communication with the at least one processor, and software code stored in the memory, which when executed by the at least one processor causes the system to [perform the claimed steps] (Garion, [0063-0064], where the disclosed steps may be implemented as a computer program product including a non-transitory computer readable storage medium having computer readable program instructions for causing a processor to carry out the disclosed steps).

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
	Note that Garion teaches A non-transitory computer-readable medium or media having stored thereon machine interpretable instructions which, when executed by a processor, cause the processor to perform a computer implemented method of data anomaly detection, the method comprising [the claimed steps] (Garion, [0063-0064], where the disclosed steps may be implemented as a computer program product including a non-transitory computer readable storage medium having computer readable program instructions for causing a processor to carry out the disclosed steps).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Garion et al. (“Garion”) (US 2021/0026747 A1), in view of Kaluza et al. (“Kaluza”) (US 2018/0239682 A1).
	Regarding claim 2: Garion as modified teaches The computer-implemented method of claim 1, but does not appear to explicitly teach further comprising calculating an aggregate anomaly score by combining a plurality of said anomaly scores.
	Kaluza teaches calculating an aggregate anomaly score by combining a plurality of said anomaly scores (Kaluza, [0030], where the system may aggregate anomaly scores and output a list of configuration parameters with an aggregated anomaly score).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Garion as modified and Kaluza with the motivation of producing a final score to rank a list of parameters such that the parameters with the largest anomaly value is pushed to the top thereby enabling the end user to prioritize incident investigation, proactively manage environments, and other tasks (Kaluza, [0088]).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Garion et al. (“Garion”) (US 2021/0026747 A1), in view of Raissi et al. (“Raissi”) (US 2020/0293594 A1).
	Regarding claim 4: Garion as modified teaches The computer-implemented method of claim 3, but does not appear to explicitly teach wherein said selecting is dependent on at least one attribute of a variable for which co-variance is tested.
	Raissi teaches wherein said selecting is dependent on at least one attribute of a variable for which co-variance is tested (Raissi, [0066], where aspects that can be defined through the covariance function include the stationarity, isotropy, periodicity, and smoothness of the process, where each attribute depends on the separation of any two points x and x’. See also Raissi, [0069], where if significant displacement is allowed, then a rougher covariance function can be chosen; see also Raissi, [0120], where a different covariance function may be chosen when smooth approximations are sought).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Garion as modified and Raissi (hereinafter “Garion as modified”) with the motivation of optimizing the covariance assessment based on the type of data in the data set, e.g., utilizing rougher covariance functions if significant displacement is allowed (Raissi, [0069]), or utilizing a different covariance function when smooth approximations are sought (Raissi, [0120]), due to uncertainties/lack of information regarding the type of data in the data set (i.e., not all information about a data set may be available; see, e.g., Raissi, [0063]).

	Regarding claim 5: Garion as modified teaches The computer-implemented method of claim 4, wherein said at least one attribute includes whether said variable is normally distributed (Raissi, [0060], where a probability distribution based on the control data is built, where such a probability distribution can be of various types such as a Gaussian process distribution as illustrated in Raissi, [FIG. 4] and, e.g., Raissi, [0064-0069], in which different covariance functions for the Gaussian process may be chosen (i.e., the different covariance functions will be chosen for a probability distribution modeling a Gaussian process, i.e., whether the variable is normally distributed)). 

	Regarding claim 6: Garion as modified teaches The computer-implemented method of claim 4, wherein said at least one attribute includes whether said variable is continuous (Raissi, [0069], where Gaussian processes can take priors on functions and the smoothness of these priors can be induced by the covariance function. If it is expected that for “near-by” input points x and x’ and their corresponding output points y and ‘y’ to be “near-by” also, then the assumption of continuity is present (i.e., “whether said variable is continuous”). If significant displacement is allowed, then a rougher covariance function can be chosen). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garion et al. (“Garion”) (US 2021/0026747 A1), in view of Schlottmann (“Schlottman”) (US 2009/0132450 A1).
	Regarding claim 7: Garion as modified teaches The computer-implemented method of claim 3, but does not appear to explicitly teach wherein said plurality of tests includes at least two of a Pearson's correlation, a Spearman's correlation, an F-Test, a T-Test, a Kruskal-Wallis, a Mann-Whitney U Test, and a X2 Test.
	Schlottmann teaches wherein said plurality of tests includes at least two of a Pearson's correlation, a Spearman's correlation, an F-Test, a T-Test, a Kruskal-Wallis, a Mann-Whitney U Test, and a X2 Test (Schlottmann, [0042], where a similarity between observations may be determined based on the manner in which random vectors move together such as multivariate generalizations of Pearson’s correlation and Spearman’s rank correlation. See Garion, [0022] in claim 3 above with regards to selecting from amongst a plurality of tests).
	Although Schlottmann does not appear to explicitly state that a plurality of tests are selected, one of ordinary skill in the art would have been suggested to have modified Schlottmann to perform multiple tests on the data with the motivation of assessing similarity in a heterogeneous data set (i.e., resulting in some similarities/correlations between variables occurring more or less strongly depending on the type of data), thereby capturing a more comprehensive picture of the relationships between the variables.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Garion as modified and Schlottmann with the motivation of determining similarity between observations using multivariate generalizations and identifying explanatory variable combinations that are most similar even when both categorical and continuous explanatory variables are present thereby allowing mixture models being fitted to continuous multivariate data with unobserved components in the detection of outliers (Schlottmann, [0042-0044]) (i.e., in other words, being able to derive potentially more accurate results even with a variety of input data).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garion et al. (“Garion”) (US 2021/0026747 A1), in view of Wang et al. (“Wang”) (US 2020/0110988 A1).
	Regarding claim 9: Garion as modified teaches The computer-implemented method of claim 8, but does not appear to explicitly teach wherein said applying is upon determining that a count of continuous variables in said input data set exceeds a pre-defined threshold.
	Wang teaches wherein said applying is upon determining that a count of continuous variables in said input data set exceeds a pre-defined threshold (Wang, [0393], where after input data and parameter matrices are spatially transformed, expressions of the input data and parameter matrices may include a plurality of components and corresponding coefficients of the components. A component selection may be performed according to a component selection condition, i.e., a threshold condition, through PCA, to select some essential components. Components that satisfy the quantity may be selected according to the coefficients of the components sorted in descending order, which may include quantifying, i.e., approximating continuous variables (or a large count of possible discrete values) (i.e., “exceeding”) as a limited plurality of (or a small count of) discrete values (i.e., “pre-defined threshold”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Garion as modified and Wang with the motivation of selecting some essential components while discarding the unessential components (Wang, [0393]), i.e., keeping the components that are good for predictive purposes in order to (1) reduce the dimensionality of the problem, while (2) retaining good predictive measures.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garion et al. (“Garion”) (US 2021/0026747 A1), in view of Maeda et al. (“Maeda”) (US 2012/0041575 A1).
	Regarding claim 11: Garion as modified teaches The computer-implemented method of claim 10, but does not appear to explicitly teach wherein said calculating said anomaly score for said categorical variable comprises calculating an inverse frequency of a class of said given data point.
	Maeda teaches wherein said calculating said anomaly score for said categorical variable comprises calculating an inverse frequency of a class of said given data point (Maeda, [0121], where the k multidimensional time-series signals may be weighted in inverse proportion to the distance to calculate an estimated value of each signal, allowing object data to be selected according to similarity).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Garion as modified and Maeda with the motivation of significantly mitigating the influence of anomalous values once a local subspace is defined, which is more effective when employing several different parameters k since object data can now be selected according to similarity and a comprehensive determination made from the results thereof (Maeda, [0122]).


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garion et al. (“Garion”) (US 2021/0026747 A1), in view of Raghavan et al. (“Raghavan”) (US 2020/0097351 A1).
	Regarding claim 12: Garion as modified teaches The computer-implemented method of claim 1, but does not appear to explicitly teach wherein said calculating said anomaly score includes calculating an interquartile range (IQR).
	Raghavan teaches wherein said calculating said anomaly score includes calculating an interquartile range (IQR) (Raghavan, [0045-0046], where the system can determine an inter-quartile range 210, which is defined as a difference between quartiles Q3 and Q1. Any data point (i.e., anomaly score) that does not fall between lower bound 212 and upper bound 214 may be classified as an anomaly or outlier).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Garion as modified and Raghavan (hereinafter “Garion as modified”) with the motivation of quickly reference points, i.e., boundaries, for detecting outliers.

	Regarding claim 13: Garion as modified teaches The computer-implemented method of claim 12, wherein said calculating said anomaly score includes determining, for said given data point, a quantity of IQRs said given data point is away from a median value (Garion, [0057], where the percentile computing module computes, for each metric, a set of percentiles of the plurality of time-series measurements corresponding to each metric, in which at the module computes at least a first percentile, a second percentile, and a third percentile. The set of percentiles may additionally comprise at least one of a 1% percentile, an about 10% percentile, an about 25% percentile, an about 75% percentile, an about 90% percentile, and an about 99% percentile (i.e., “a quantity of IQRs said data point is away from a median value”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Garion as modified and Raghavan with the motivation of assessing the degree to which an outlier occurs (i.e., an indication of the extremism of the outlier).


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garion et al. (“Garion”) (US 2021/0026747 A1), in view of Brodersen et al. (“Brodersen”) (US 2016/0062950 A1).
	Regarding claim 14: Garion as modified teaches The computer-implemented method of claim 1, but does not appear to explicitly teach further comprising generating an indicator of whether said given data point is an anomaly.
Brodersen teaches generating an indicator of whether said given data point is an anomaly (Brodersen, [0077], where the system transmits the anomaly to the client for display, e.g., in the form of a report that includes a visual representation including an indication of data points at which an anomaly was detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Garion as modified and Brodersen (hereinafter “Garion as modified”) with the motivation of allowing users to review anomalous events.

	Regarding claim 15: Garion as modified teaches The computer-implemented method of claim 14, where said indicator is a graphical indicator displayable in a graphical user interface (Brodersen, [0077], where the system transmits the anomaly to the client for display, e.g., in the form of a report that includes a visual representation including an indication of data points at which an anomaly was detected). 








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form. 
Axelsson et al. (US 2010/0260402 A1) is cited to show that principle component analysis (PCA) includes the step of finding covariance.
Lightner et al. (US 2011/0125477 A1) is cited to show that PCA replaces many variables with new variables, i.e., dimensionality reduction. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
7 May 2022




    
        
            
        
            
    

    
        1 Axelsson et al. US Patent Publication No. 2010/0260402 A1 at [0014].
        2 See also Lightner et al. US Patent Publication No. 2011/0125477 A1 at [0186] (where PCA replaces the many variables with new variables)
        3 Axelsson et al. US Patent Publication No. 2010/0260402 A1 at [0014].